Citation Nr: 0740528	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-03 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to 
September 1975.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from February 2004 and October 2004 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

In November 2007, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Bilateral hearing loss was not medically shown during the 
veteran's active military service, or for several years 
thereafter, and the only persuasive medical opinion to 
address the question of whether there exists a medical nexus 
between the veteran's current hearing loss and service weighs 
against the claim.

3.  The veteran's service treatment records are negative of 
any indication of tinnitus and the competent medical evidence 
of record does not establish a causal link between the 
veteran's current subjective tinnitus and his active service 
or any incident thereof.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service and sensorineural hearing loss may not be 
presumed to have been incurred or aggravated in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended, at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a November 2003 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claims for 
service connection for bilateral hearing loss and bilateral 
tinnitus, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
would be obtained by VA, and the need for the appellant to 
advise VA of and to submit any further evidence that is 
relevant to the claims.  Clearly, this letter meets the 
VCAA's timing of the notice requirement. 

A September 2007 letter informed the appellant how disability 
ratings and effective dates are assigned and the type of 
evidence that impacts those determinations.  The timing of 
this notice is not shown to prejudice the veteran.  Because 
the Board's decision herein denies service connection for 
bilateral hearing loss and bilateral tinnitus, no disability 
rating or effective date is being, or is to be assigned; 
accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well as a VA examination report.  Also of record 
and considered in connection with the claim on appeal is the 
transcript of the veteran's Board hearing, as well as various 
written statements provided by the veteran and by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield v. Nicholson,, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


II.  Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).  
Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).



A.  Hearing Loss

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

The medical evidence does not reflect the presence of hearing 
loss disability during the period of the veteran's active 
service.  Audiogram findings in his September 1971 enlistment 
examination, in pure tone thresholds, in decibels, were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
5
5
LEFT
       
25
20
10
10
0

Audiogram findings in May 1972, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
       
10
0
0
0
0

Audiogram findings in November 1972, in pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
5
LEFT
       
10
0
0
5
0


Audiogram findings in October 1973, in pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
       
10
0
0
0
0

Audiometric testing conducted in connection with the 
veteran's August 1975 discharge examination revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
0
LEFT
       
15
5
0
0
0


However, the absence of in-service evidence of hearing loss 
is not fatal to the claim, see Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In this case, the post-service evidence does not reflect 
evidence of hearing loss for many years.  The first 
documented medical evidence of any hearing loss is reflected 
in the report of scores on the September 2004 VA audiological 
evaluation, which took place approximately 29 years after the 
veteran's discharge from service.  Audiogram findings, in 
pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
20
25
35
LEFT
       
20
20
20
25
40

Speech recognition scores on the Maryland CNC Word List were 
100 percent for the veteran's right ear and 96 percent for 
his left ear.  The VA examiner reported that audiometrics 
indicated a mild sensorineural loss bilaterally, with 
excellent word recognition scores.

The Board points out that passage of many years between 
discharge from active service and the objective documentation 
of a claimed disability is a factor that weighs against a 
claim for service connection.  See Maxson v. Gober, 230 F.3d  
1330, 1333 (Fed. Cir. 2000).  The clinical evidence also does 
not indicate that his hearing loss was manifest to a 
compensable degree within the one-year presumptive period 
following his discharge from service in September 1975, such 
that service connection for hearing loss could be granted on 
a presumptive basis as an organic disease of the nervous 
system.  

Moreover, in this case, the only competent opinion addressing 
the question of whether there exists a nexus between current 
hearing loss disability and alleged hearing loss in service 
is not supportive of the claim.   The September 2004 VA 
examiner noted that he had reviewed the veteran's service 
medical records and found normal hearing at enlistment and on 
separation.  He found no complaints or treatment of ear or 
hearing conditions during service.  The examiner opined that 
it was less likely than not that the veteran's current 
symptoms of hearing loss were due to service.  

Hence, the only objective opinion addressing the etiology of 
hearing loss is not supportive of the claim, and neither the 
veteran nor his representative has presented, identified, or 
even alluded to the existence of a competent opinion that, in 
fact, establishes a nexus between current hearing loss and 
service.  


B.  Tinnitus

Initially addressing the question of a current disability, 
the Board notes that in the September 2004 VA examination, 
the examiner diagnosed subjective tinnitus.  While the VA 
examination findings and the veteran's Board hearing 
testimony support a finding of a current tinnitus disability, 
the claim must, nonetheless, be denied on the basis of 
medical nexus.

The medical evidence does not reflect the presence or 
treatment of bilateral tinnitus during the veteran's period 
of active service.  Service treatment records are negative 
for any complaints or treatment related to hearing.  

Post-service, one private medical record dated in March 1992 
shows that the veteran was seen for a buildup of ear wax in 
both ears.  The Board notes that there is no complaint or 
treatment post-service related to tinnitus found in private 
medical records associated with the claims file dated from 
February 1988 to January 2005.

Further, there is no competent and persuasive evidence of a 
nexus between any bilateral tinnitus disability and service.  
There is no persuasive medical opinion to support this claim.  
Significantly, the Board notes that the only competent and 
persuasive medical opinion to directly address whether there 
exists a medical nexus between current bilateral tinnitus and 
service weighs against the veteran's claim.  The September 
2004 VA examiner, after review of the claims file, opined 
that it would be considered less likely than not that the 
veteran's tinnitus was due to any service event.  The 
examiner found normal hearing at enlistment and separation 
from service and no complaints related to hearing during 
service.  

Hence, the only objective opinion addressing the etiology of 
tinnitus is not supportive of the claim, and neither the 
veteran nor his representative has presented, identified, or 
even alluded to the existence of a competent opinion that, in 
fact, establishes a nexus between current tinnitus and 
service.  



C.  Other Considerations 

The Board finds that the September 2004 VA examiner's 
opinions constitute probative and dispositive evidence on the 
medical nexus question for both service connection claims.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

In adjudicating these claims, the Board has considered the 
veteran's oral and written assertions concerning acoustic 
trauma experienced during service on a flight line and as a 
combat engineer.  The Board accepts, as credible, his 
assertions that he had significant noise exposure in service.  
However, to the extent that the veteran is asserting a 
relationship between such exposure in-service and current 
hearing loss and current tinnitus, such assertions-however 
sincere--simply do not constitute persuasive evidence in 
support of these claims.  Questions of diagnosis and 
causation are within the province of trained professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a 
layperson without the appropriate training and expertise, the 
veteran simply is not competent to provide a probative 
(persuasive) opinion on such matters.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  For 
these reasons, the veteran's own assertions in this regard 
have no probative value.

For all the foregoing reasons, the claims for service 
connection for bilateral hearing loss and bilateral tinnitus 
must be denied.  In reaching these conclusions, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as no 
competent, probative evidence supports these claims, the 
benefit-of-the-doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990). 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


